Citation Nr: 1420571	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  06-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability characterized by chronic fatigue, to include polymyositis.

2.  Entitlement to service connection for a disability characterized by shortness of breath, to include interstitial lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

In June 2011 and November 2012, the Board remanded the Veteran's claims for further development.

In June 2013, the Board requested a Veterans Health Administration (VHA) medical opinion.  Subsequently, a January 2014 VHA medical opinion was obtained, and the Veteran was provided with a copy and a 60-day period to submit additional argument to the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's polymyositis or any chronic fatigue is casually or etiologically related to a disease, injury, or incident in service.

2.  The preponderance of the evidence is against a finding that Veteran's shortness of breath or interstitial lung disease is casually or etiologically related to a disease, injury, or incident in service.

CONCLUSIONS OF LAW

1.  Service connection for a disability characterized by chronic fatigue, to include polymyositis, is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection for a disability characterized by shortness of breath, to include interstitial lung disease, is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that February 2006 and August 2009 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The notice letters informed the Veteran of what information or evidence was needed to support her claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service, VA, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In June 2011, the Board remanded the Veteran's claims so that she could be provided with a VA examination.  The Veteran was subsequently afforded VA examinations in August 2011.  Because the examiner offered that no opinion could be provided without resorting to speculation, in November 2012, the Board again remanded the Veteran's claims for another VA examination.  The Veteran was subsequently provided with a VA examination in December 2012.  The examiner essentially opined, in short, that the Veteran's fatigue was related to her polymyositis, but that her polymyositis was not related to her service.  Subsequently, because the Veteran took issue with the fact that the December 2012 VA examiner was not a rheumatologist, see Brief, April 2013, the Board requested a VHA medical opinion, which was obtained in January 2014 from a rheumatologist.  The January 2014 VHA medical opinion reflects that the examiner reviewed the claims file, answered all of the questions posed by the Board, and provided a thorough rationale for the opinions provided.  Therefore, the Board finds that the January 2014 VHA medical opinion is adequate upon which to base a decision with regard to the Veteran's claims, and that there was substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish entitlement to service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from July 1993 to April 2002.  She claims that she has a disability characterized by chronic fatigue, to include polymyositis, that is related to her active service.  She also claims that she has a disability characterized by shortness of breath, to include interstitial lung disease, that is related to her active service.

As an initial matter, the Board notes that the Veteran had no service in the Persian Gulf.  Therefore, the undiagnosed illness and the qualifying chronic disability (including chronic fatigue syndrome) provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

With regard to the Veteran's service treatment records, October 1998 and February 1999 records reflect that the Veteran complained of a runny nose or congestion, a scratchy or sore throat, and coughing, and was diagnosed with upper respiratory infections.  A January 2000 record reflects similar complaints of nasal congestion, a sore throat, cough, feeling tired, and headache, and a viral syndrome was diagnosed.  An August 2000 record also reflects complaints of a runny nose, productive cough, and chills, and sinusitis and rhinitis were diagnosed.  All of these records reflect that the Veteran's lungs were clear to auscultation.  A subsequent August 2000 record reflects that the Veteran complained of fatigue, and reported first experiencing such in 1995.  Suspected or questionable depression and chronic fatigue syndrome were recorded, and she was prescribed Zoloft.  A September 2000 record reflects follow up for the Veteran's complaints of fatigue, and she reported that she still felt tired; probable viral syndrome was diagnosed, and a plan was noted to continue Zoloft.  A subsequent September 2000 record shows the Veteran reported that the Zoloft was not helping, and a diagnosis of chronic fatigue syndrome was recorded.  The Veteran was referred for further evaluation in September 2000, and it was noted that she complained of feeling tired and having no energy for weeks.  A diagnosis of fatigue problem, indicated as relating to depression.   A later September 2000 follow up record reflects diagnosed chronic fatigue.  October 2000 records reflect that the Veteran complained of chest pain and shortness of breath.  Her lungs were clear to auscultation, and saturation was 99 percent.  Her history of treatment for depression was noted, and psychosomatic shortness of breath was diagnosed.  A September 2001 record reflects a complaint of shortness of breath after running.  She reported similar symptoms in the past relieved with albuterol.  Saturation was 99 percent while shortness of breath was occurring.  Her lungs were clear to auscultation bilaterally, and hyperventilation syndrome was diagnosed, and she was prescribed nebulizer treatment and albuterol.  It was later noted on the record that the Veteran reported relief of all symptoms after first nebulizer treatment.  

Post-service, October to November 2004 hospitalization records reflect that the Veteran was hospitalized at the 121st general hospital in Korea, and later transferred to Tripular Army Hospital (Hawaii), for complaints of acute and progressive shortness of breath.  A chest x-ray showed bilateral lobe airspace disease and with bilateral pleural effusions noted as likely representing pneumonia.  A biopsy of her right thigh muscle revealed inflammatory muscle necrosis, rheumatology was consulted, and their assessment was probable anti-synthetase antibody syndrome that occurs in 20 to 30 percent of all patients with polymyositis/dermatomyositis.  It was noted as associated with interstitial lung disease and the Jo-1 antibody.  Her discharge diagnoses included polymyositis and mycoplasma pneumonia.

A January 2005 private rheumatology consult record from Dr. J.J. reflects that the Veteran was referred for evaluation from the Darnall Army hospital.  The Veteran reported experiencing weakness, including with a flight of steps.  A diagnosis of polymyositis was continued.

Subsequent private treatment records from Dr. P.P. dated since August 2005 reflect that the Veteran has been followed by Dr. P.P. for polymyositis.  Later records reflect complaints of fatigue and muscle weakness.  See, e.g., October 2005, January 2006, March 2007.  Concerns about interstitial lung disease are also noted.  See, e.g., March 2007.

The Board also notes that recent VA treatment records reflect that the Veteran has been followed for anemia.

In a December 2006 letter, Dr. P.P. wrote that although the Veteran's polymyositis was diagnosed in 2004, she likely had complaints of muscular weakness and fatigue for a couple of years prior, which would have been during her active service.  By contrast, in a July 2011 letter, Dr. P.P. noted that the Veteran first became ill with polymyositis while in Hawaii, and therefore, it should be considered service connected because it had its onset while she was in service in Hawaii.  The Board notes, however, that it appears that Dr. P.P. mistakenly assumed that the Veteran was in active service when hospitalized for polymyositis in Hawaii in 2004.  Then, in a March 2013 letter, Dr. P.P. mistakenly noted, again, that the Veteran was diagnosed with polymyositis while in service (apparently assuming she was in service in 2004).  Dr. P.P. went on in his March 2013 opine that that while the Veteran's medical records raised the question of a separate diagnosis of chronic fatigue syndrome, in the Veteran's particular situation, she had an existing medical source of the fatigue, her polymyositis, noting that muscles in polymyositis are at least left partially damaged, the medications themselves have potential fatiguing effects, and also that the interstitial lung disease component may also alter one's exercise tolerance.  Further, he opined that "if we are asked whether her military service had any casual or etiologic role in her disease, we could certainly not answer that question with any medical certainty."

The January 2014 VHA medical opinion reflects that the examiner noted a review of the claims file, and outlined the Veteran's history in service and post-service.  The examiner opined that the Veteran's polymyositis and associated interstitial lung disease had its onset around October 2004, when she presented with shortness of breath, fatigue, and weakness.  The examiner noted that the findings at that time in the medical records included a chest x-ray showing bilateral pleural effusions, and a CK of 11,185, a sedimentation rate of 47, an AST of 547, and an ALT of 227, which the examiner opined were all consistent with polymyositis and interstitial lung disease, and emphasized that this was the first medical documentation in the record of this particular problem.  The examiner noted that although the Veteran had complaints in service of fatigue, they were not connected to her onset of her polymyositis in October 2004, noting that physical examinations had been normal, and that providers did not include an inflammatory muscle disease as part of the differential.  With regard to any claimed chronic fatigue syndrome, the examiner explained that there was not enough clinical data to confirm a diagnosis of chronic fatigue syndrome, including as part of the major criteria a new onset of fatigue lasting six months severe enough to cause a decrease in daily activities by 50 percent.  The examiner also opined that the diagnosis of chronic fatigue syndrome in and of itself was controversial, and one would have to exclude all other causes.

With regard to the Veteran's shortness of breath, the January 2014 VHA medical opinion reflects that the examiner opined that the Veteran's interstitial lung disease was part of her polymyositis, and that her complaints of shortness of breath in service were unrelated.  The examiner reasoned that the records in service relating to her complaints of shortness of breath showed that oxygen saturation was 99 percent and that examination of her lungs was normal, which was not consistent with interstitial lung disease.  The examiner further explained that the Veteran's complaints in service were intermittent, which was not consistent with interstitial lung disease, which is a chronic problem not resolving and recurring intermittently.  The examiner further explained that the JO-1 antibody detected during the Veteran's hospitalization in 2004 is what links her interstitial lung disease to the polymyositis.

While the Board acknowledges that the adequacy of the December 2012 VA examination report has been called into question, and, therefore, has not been relied upon by the Board in rendering its decision herein, nevertheless, the Board notes that the opinion of that examiner is entirely consistent with the January 2014 VHA examiner's opinion, to wit, that the Veteran's polymyositis, including interstitial lung disease, was not connected to in-service symptoms.  The examiner also similarly opined that the preponderance of the evidence showed that the Veteran's fatigue was related to her polymyositis, and that the Veteran's symptoms did not meet the definition of chronic fatigue syndrome because it is a diagnosis of exclusion, whereas the Veteran's symptoms were shown to be attributable to her polymyositis, and noting that anemia was shown in the records.  Contrary to the representative's argument in the March 2014 appellant brief, this opinion hardly brings the evidence of record into equipoise.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran has a disability manifested by chronic fatigue, to include polymyositis, or shortness of breath, to include interstitial lung disease, that is related to her active service.  In that regard, the Board finds the opinion of the January 2014 VHA examiner to be the most probative opinion of record as to whether either condition is related to the Veteran's active service, which was based on a thorough review of the claims file, and which includes thorough rationales for the opinions provided therein.

As outlined above, the Board acknowledges the letters from Dr. P.P., including the December 2006 letter in which he opined that although the Veteran's polymyositis was diagnosed in 2004, she likely had complaints of muscular weakness and fatigue for a couple of years prior, which would have been during her active service.  The Board finds, however, that the probative value of this opinion is significantly diminished by the later opinions of Dr. P.P. in July 2011 in which he opined that the Veteran's polymyositis had its onset in Hawaii in 2004 (post-service; and he later again opined in his March 2013 letter that it was related to service because it was diagnosed during her service).

To the extent that the Veteran attributes her fatigue or shortness of breath, or diagnosed polymyositis or interstitial lung disease, to her active service, the Board notes that the Veteran, as a lay person, is not competent to attribute fatigue and lung-related symptoms to a specific diagnosis such as polymyositis or interstitial lung disease, or to ascertain that such specific diagnoses are of in-service etiology..  See 38 C.F.R. § 3.159(a) (2013); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These matters are of a complexity that is the province of trained medical professionals, and the Veteran has not been shown to have medical training, expertise, or credentials.  The Veteran's lay contentions are accordingly of very low probative value, particularly in comparison to the 2014 opinion.  

In sum, the Board finds that the preponderance of the evidence is against granting the Veteran's claims for service connection for a disability characterized by chronic fatigue, to include polymyositis, and for a disability characterized by shortness of breath, to include interstitial lung disease.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability characterized by chronic fatigue, to include polymyositis, is denied.

Entitlement to service connection for a disability characterized by shortness of breath, to include interstitial lung disease, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


